Citation Nr: 0625703	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-41 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2000, for the award of monetary benefits based on the 
reinstatement of dependency and indemnity compensation (DIC).  


REPRESENTATION

Appellant represented by:	Frederick W. Schmidt, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 until his 
death in August 1970.  The appellant is his surviving spouse.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Board notes that the appellant was scheduled for a Travel 
Board hearing in September 2005.  The record reflects that 
she was properly notified for the hearing but failed to 
appear.  The appellant then submitted a letter advising of 
her desire to cancel the hearing request.  Therefore, her 
request for such a hearing is considered withdrawn.


FINDINGS OF FACT

1.  The appellant received DIC benefits until they were 
terminated effective September 1, 1987, due to the 
appellant's remarriage.

2.  The appellant's second marriage on February [redacted], 1987, was 
terminated by annulment on December 1, 1995.

3.  The appellant applied for reinstatement of DIC benefits 
on August 13, 2001.




CONCLUSION OF LAW

The claim of entitlement to an effective date earlier than 
September 1, 2000, for the award of monetary benefits based 
on the reinstatement of DIC lacks legal merit.  38 U.S.C.A. 
§§ 101, 103, 1301, 1311, 1316, 5110, 5111 (West 2002); 38 
C.F.R. §§ 3.55, 3.114, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Legal Criteria

VA shall pay DIC benefits to the surviving spouse, children, 
or parents of a veteran who died on active duty.  38 U.S.C.A. 
§§ 1301, 1311, 1316; 38 C.F.R. § 3.5.

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. § 
101(3), (31); 38 C.F.R. § 3.50(c).

The remarriage of a "surviving spouse" shall not bar the 
furnishing of benefits to such surviving spouse if the 
remarriage was terminated by death, divorce, or annulment.  
38 C.F.R. § 3.55(a).  The effective date for DIC benefits 
based on the annulment of the remarriage of a surviving 
spouse shall be the date the decree of annulment became 
final, if the claim is filed within one year after that date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(v).  

Monetary benefits based on an award of DIC benefits will 
begin the first day of the calendar month following the month 
in which the award became effective.  38 U.S.C.A. § 5111.

Where DIC benefits are awarded or increased pursuant to a 
liberalizing law or VA issue, the earliest possible effective 
date for the award or increase is one year prior to the date 
of receipt of claim.  See 38 C.F.R. § 3.114.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant argues that she is entitled to reinstatement of 
DIC benefits either from the date of her remarriage, February 
[redacted], 1987, or the date of the annulment of the remarriage, 
December 1, 1995; however, her claim is without legal merit 
and will be denied on that basis.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).   

The pertinent facts in this case are not in dispute.  The 
appellant became entitled to the reinstatement of DIC 
benefits because of the annulment of her second marriage in 
December 1995.  Her claim for reinstatement of DIC benefits 
was received on August 13, 2001, more than one year after the 
decree of annulment became final.  Consequently, the proper 
effective date for the reinstatement of her DIC benefits 
would normally be the date of receipt of her claim in August 
2001.  

Although it is not clear to the Board that the appellant's 
DIC benefits were reinstated based upon a liberalizing law or 
VA issue, the RO has so held.  As noted above, the earliest 
possible effective date of an award based on a liberalizing 
law or VA issue is one year prior to the date of receipt of 
claim.  Consequently, the earliest possible effective date 
for the DIC benefits is August 13, 2000, and the earliest 
possible effective date for the monetary benefits based on 
the award of DIC benefits is September 1, 2000.  


ORDER

Entitlement to an effective date earlier than September 1, 
2000, for the award of monetary benefits based upon the 
reinstatement of DIC benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


